SMITH, Judge.
Woodruff appeals from his conviction upon charges of sexual battery and burglary of a dwelling. His trial counsel thoughtlessly conducted a group interview of prospective defense witnesses after the trial court had instructed all concerned that the rule of sequestration of witnesses would be invoked. When the prosecutor moved the court to exclude the testimony of the defense witnesses involved in the conference, defense counsel was given an opportunity to object, to attempt a showing that their testimony was critical to the defense, or to show that, for other reasons, justice did not require exclusion of the testimony. Defense counsel neither objected nor offered such a showing, and the court excluded the testimony of certain witnesses. Further inquiry by the court would have been appropriate, had counsel requested and assisted that inquiry. See Dumas v. State, 350 So.2d 464 (Fla.1977). Defense counsel having failed to preserve the point at trial, appellant cannot raise it here. State v. Barber, 301 So.2d 7 (Fla.1974).
AFFIRMED.
McCORD, C. J., and MELVIN, J., concur.